PER CURIAM.
Appellant, defendant below, appeals a final judgment of conviction and sentence, i. e., probation for five years, for grand larceny entered by the trial court after a nonju-ry trial. Appellant’s motion for a new trial was denied.
Appellant contends that the trial court erred in denying his motion for a new trial because the evidence was insufficient to support his conviction and the only evidence presented as to the value of the item stolen, a portable police radio, was inadmissible because it was hearsay.
We have carefully examined the record and have concluded that it contains substantial competent evidence to support the final judgment of the trial court. See Fotianos v. State, 329 So.2d 397 (1st D.C.A.Fla. op. filed April 1, 1976); Samet v. State, Fla.App.1973, 284 So.2d 450; Crum v. State, Fla.App.1965, 172 So.2d 24; Lee v. State, Fla.App.1963, 153 So.2d 351; and 2 Fla.Jur., Appeals § 344. Further, we have considered the other points raised by appellant on appeal and find them to be without merit. Therefore, for the reasons stated and upon the authorities cited, the final judgment of conviction and sentence appealed are affirmed.
Affirmed.